                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


RYAN ANTHONY CISLO,

               Petitioner,                                                  No. 3: 18-cv-02081-SU
       v.
                                                                          OPINION AND ORDER
J. SALAZAR,

               Respondent.


MOSMAN,J.,

       On June 10, 2019, Magistrate Judge Patricia Sullivan issued her Findings and

Recommendation (F&R) [19], recommending that I deny Ryan Anthony Cislo's Petition for Writ

of Habeas Corpus [2]. Neither party filed objections to the F&R.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1 )(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are


1 - OPINION AND ORDER
addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                          CONCLUSION

       Upon review, I agree with Judge Sullivan's recommendation and I ADOPT the F&R [19]

in full. The Petition for Writ of Habeas Corpus [2] is DENIED. Because Petitioner has not

made a substantial showing of the denial of a constitutional right, I decline to issue a certificate

of appealability. See 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.

       DATED this~ day of July, 2019.




2 - OPINION AND ORDER
